KENNEDY, Circuit Judge,
concurring:
I think it necessary to observe that, while our decision in Rankin v. Howard, 633 F.2d 844 (9th Cir. 1980), was correct, nevertheless some of the court’s language in that case might be used to define judicial immunity too narrowly. As we recognize in the case before us, the Rankin court stated that “when a judge .. . acts in the face of clearly valid statutes or case law expressly depriving him of jurisdiction, judicial immunity is lost.” Id. at 849. It is somewhat hard to imagine a statute which “expressly deprives,” or “expressly forecloses” jurisdiction, but the ambiguity of the formulation is such that in some future case it might be argued that a judicial act, mistakenly taken, was violative of the standard. This is especially likely when the presence of immunity turns on the altogether too nice distinction between acting in the face of statute or case law expressly depriving the judge of jurisdiction (characterized here as a usurpation of authority), and acting in the face of statute or case law expressly requiring and conditioned on a jurisdictional prerequisite that is absent (said to be an imperfect discharge of authority.) Assuming these are categories capable of practical application, I should think judicial immunity might attach in either type of case, at least absent intentional or reckless disregard of the limits on judicial authority. With these comments, I concur in the opinion of the court.